 

Green Brick Partners, Inc. 8-K [grbk-8k_121515.htm]

Exhibit 10.2

EXECUTION VERSION

 

GUARANTEE AGREEMENT

dated as of

December 15, 2015

among

GREEN BRICK PARTNERS, INC.

 

Certain Subsidiaries of GREEN BRICK PARTNERS, INC.,

from time to time party hereto

 

and

CITIBANK, N.A.,

as Agent

 

 

 

 

 

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

SECTION 1.01.  Credit Agreement 1 SECTION 1.02.  Other Defined Terms 1

ARTICLE II

Guarantee

SECTION 2.01.  Guarantee 2 SECTION 2.02.  Guarantee of Payment 2 SECTION
2.03.  No Limitations, Etc 3 SECTION 2.04.  Reinstatement 3 SECTION
2.05.  Agreement To Pay; Subrogation 4 SECTION 2.06.  Information 4

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01.  Indemnity and Subrogation 4 SECTION 3.02.  Contribution and
Subrogation 4 SECTION 3.03.  Subordination 4

ARTICLE IV

Miscellaneous

SECTION 4.01.  Notices 5 SECTION 4.02.  Survival of Agreement 5 SECTION
4.03.  Binding Effect; Several Agreement 5 SECTION 4.04.  Successors and Assigns
6 SECTION 4.05.  Fees and Expenses; Indemnification 6 SECTION 4.06.  Applicable
Law 7 SECTION 4.07.  Waivers; Amendment 7 SECTION 4.08.  WAIVER OF JURY TRIAL 7
SECTION 4.09.  Severability 7 SECTION 4.10.  Counterparts 8 SECTION
4.11.  Headings 8 SECTION 4.12.  Jurisdiction; Consent to Service of Process 8
SECTION 4.13.  Termination or Release 9 SECTION 4.14.  Additional Subsidiaries 9

 

 

ii 



 

Schedules   Schedule I Guarantors     Exhibits   Exhibit A Form of Supplement

 

 

 

 

 

GUARANTEE AGREEMENT dated as of 15, 2015 (this “Agreement”), among GREEN BRICK
PARTNERS, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto and CITIBANK, N.A., as agent (in
such capacity, the “Agent”) for the benefit of the Guaranteed Parties (as
defined herein).

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement dated as of December 15, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other institutional lenders from time to time party thereto
(the “Lenders”) and the Agent.

The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Credit Agreement. The obligations of
the Lenders to extend credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by the Borrower and each
Guarantor (such term having the meaning given to it in Article I). Each
Guarantor is an affiliate of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit, and in consideration of credit previously extended
thereunder.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement.

(a) The rules of construction specified in Section 1.2 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agent” shall have the meaning assigned to such term in the preamble.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Guaranteed Parties” shall mean (a) the Lenders, (b) the Agent, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (d) the successors and assigns of each of the
foregoing.

 

 

2 

 



“Guarantor” shall mean (a) the Subsidiaries identified on Schedule I hereto as
Guarantors and (b) each other Subsidiary that becomes a party to this Agreement
as a Guarantor after the Closing Date.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations of the Borrower to any of
the Guaranteed Parties under the Credit Agreement and each of the other Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents and (c) the due and punctual payment and performance
of all the obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agent
or any other Guaranteed Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Agent or any other Guaranteed Party in favor of the Borrower or any other
Person.

 

 

3 

 



SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Agent or any other Guaranteed Party to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement, (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the Agent or
any other Guaranteed Party for the Obligations or any of them, (iv) any default,
failure or delay, wilful or otherwise, in the performance of the Obligations,
(v) any law, regulation, decree or order of any jurisdiction or any other event,
to the extent such Guarantor can lawfully waive application thereof, or (vi) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).

(a) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Agent and the other Guaranteed Parties may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable law, each Guarantor
hereby waives any defense arising out of any such election, even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Agent or any other Guaranteed Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Guaranteed
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Guaranteed Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.

 

 

4 

 



SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Agent nor any other Guaranteed Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 3.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of the Contributing Guarantor on the date hereof and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 4.14, the date
of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 3.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 3.01 to the extent of such payment.

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to, or to it by, the Borrower or any Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations; provided that unless an Event of Default shall have occurred and be
continuing and the Agent shall have given the Borrower notice directing the
Borrower and the Guarantors to discontinue such payments, the Borrower and the
Guarantors may repay and incur such Indebtedness and other monetary obligations
pursuant to the terms thereof and to the extent permitted under the Credit
Agreement.

 

 

5 

 



ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.02 of the Credit Agreement.

SECTION 4.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Agent or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid.

SECTION 4.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Guaranteed Parties and their respective permitted successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer by any Loan Party shall be void) except as expressly contemplated or
permitted by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

SECTION 4.05. Fees and Expenses; Indemnification. (a)  The parties hereto agree
that the Agent and the Arranger shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 9.04 of the Credit Agreement.

 

 

6 

 



(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the Agent,
the Arranger and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, and related
reasonable and documented out of pocket expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnitee is a party thereto or whether initiated by
a third party or by a Loan Party or any Affiliate thereof; provided, however,
that (i) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or wilful
misconduct of such Indemnitee and (ii) absent an actual or perceived conflict of
interest, the Guarantors shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
Indemnitees and (iii) if an actual or perceived conflict of interest shall
exist, the Guarantors shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
similarly situated Indemnitees. To the extent permitted by applicable law, no
Guarantor shall assert, and each Guarantor hereby waives any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby. The provisions of this Section 4.05 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agent or any other
Guaranteed Party. All amounts due under this Section 4.05 shall be payable on
written demand therefor and shall bear interest, on and from the date of demand,
at the rate specified in Section 2.07(a)(i) of the Credit Agreement.

SECTION 4.06. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

7 

 



SECTION 4.07. Waivers; Amendment. (a)  No failure or delay by the Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver hereof or thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.07, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Agent or any Lender may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.01 of the Credit Agreement.

SECTION 4.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08.

SECTION 4.09. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.10. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

 

8 

 



SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.12. Jurisdiction; Consent to Service of Process. (a) Each of the
Guarantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York state or federal court referred to in paragraph (a) of
this Section 4.12. Each of the Loan Parties hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

SECTION 4.13. Termination or Release. (a) This Agreement and the guarantees
provided hereby shall terminate when all the Obligations (other than contingent
obligations for indemnification and expense reimbursement) have been paid in
full in cash and the Lenders have no further commitment to lend under the Credit
Agreement.

(b) A Guarantor shall automatically be released from its obligations hereunder
upon (i) the consummation of any transaction permitted by the Credit Agreement
as a result of which such Guarantor ceases to be a Subsidiary or (ii) an event
that results in such Guarantor, for legitimate business reasons, ceasing to have
an obligation under Section 5.07(b) of the Credit Agreement to be a Guarantor.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Agent shall promptly execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 4.13 shall be without recourse to or
representation or warranty by the Agent or any Guaranteed Party. Without
limiting the provisions of Section 4.05, the Borrower shall reimburse the Agent
upon demand for all reasonable and documented costs and out-of-pocket expenses,
including the reasonable and documented fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 4.13.

 

 

9 

 



SECTION 4.14. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.07 of the Credit Agreement shall enter into
this Agreement as a Guarantor upon becoming such a Subsidiary. Upon execution
and delivery by the Agent and such Subsidiary of a Supplemental Guarantee in the
form of Exhibit A hereto, such Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

[Remainder of this page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

GREEN BRICK PARTNERS, INC., By   /s/ James R. Brickman   Name:  James R.
Brickman   Title:    Chief Executive Officer    


 

each of the subsidiaries listed
on Schedule i hereto, By   /s/ James R. Brickman   Name:  James R. Brickman  
Title:    Manager


 

 

[Signature page to Guarantee Agreement with Green Brick Partners, Inc.]

 

 

 

 

CITIBANK, N.A., as Agent, By   /s/ Michael Vondriska   Name:  Michael Vondriska
  Title:    Vice President


 

 

 

 

 

[Signature page to Guarantee Agreement with Green Brick Partners, Inc.]

 

Schedule I to the

Guarantee Agreement

 

GUARANTORS

 

1.     BioFuel Energy, LLC

2.     CB JENI Homes DFW LLC

3.     JBGL Atlanta Development, LLC

4.     JBGL Builder Finance LLC

5.     JBGL Chateau, LLC

6.     JBGL Exchange LLC

7.     JBGL Hawthorne, LLC

8.     JBGL Jamestown, LLC

9.     JBGL Kittyhawk, LLC

10.   JBGL Mustang LLC

11.   Johns Creek 206, LLC

12.   The Providence Group of Georgia, L.L.C.

13.   TPG Homes at Jamestown, L.L.C.

14.   TPG Homes at Three Bridges, L.L.C.

15.   The Providence Group of Georgia Custom Homes, L.L.C.

16.   CB Jeni Berkshire Place LLC

17.   JBGL Ownership LLC

 

 

 

 

 

Exhibit A to the
Guarantee Agreement

SUPPLEMENTAL GUARANTEE NO. [●] (this “Supplement”) dated as of [●] to the
Guarantee Agreement dated as of December 15, 2015 (as amended, amended and
restated, supplemented and otherwise modified to date, the “Guarantee
Agreement”), among GREEN BRICK PARTNERS, INC., a Delaware corporation (the
“Borrower”), each Subsidiary of the Borrower from time to time party thereto
(each such Subsidiary individually a “Guarantor” and collectively, the
“Guarantors”) and CITIBANK N.A., as agent (in such capacity, the “Agent”) for
the Guaranteed Parties (as defined therein).

A.   Reference is made to the Credit Agreement dated as of December 15, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other institutional lenders from time to time party thereto
(the “Lenders”) and Citibank N.A., as agent for the Lenders (in such capacity,
the “Agent”).

B.   Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee
Agreement referred to therein, as applicable.

C.   The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Section 4.14 of the Guarantee Agreement provides that
additional Subsidiaries of the Borrower may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guarantee Agreement in order to induce the Lenders
to make additional Loans and as consideration for Loans previously made.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guarantee
Agreement shall be deemed to include the New Subsidiary. The Guarantee Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Guaranteed Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

 

 

A-2

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Capital Stock now owned by the New Subsidiary and (b) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary and
its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.02 of the Credit Agreement. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrower as
provided in Section 9.02 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
and documented out-of-pocket expenses in connection with this Supplement,
including the reasonable and documented fees, other charges and disbursements of
counsel for the Agent.

 

[Remainder of this page intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee Agreement as of the day and year first above
written.

[NAME OF NEW SUBSIDIARY], by       Name:  [●]   Title:    [●]   Address:  [●]  
Legal Name:  [●]   Jurisdiction of Formation:  [●]


 

 

CITIBANK, N.A., as Agent, by       Name:  [●]   Title:    [●]


 

 



[Signature page to Supplemental Guarantee with Green Brick Partners, Inc.]



 

 